Citation Nr: 0607352	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  98-04 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a genitourinary 
disability manifested by blood in the urine, on a direct 
basis and as secondary to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
benefit sought on appeal.

In October 2004, the Board remanded the issue currently on 
appeal for further development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran served in the Republic of Vietnam.

3.  A confirmed genitourinary disability was not present 
during the veteran's active service, and is not directly 
related to service.  The preponderance of the evidence is 
against a finding that the veteran's genitourinary disability 
manifested by blood in the urine is a result of Agent Orange 
exposure.


CONCLUSION OF LAW

A genitourinary disability manifested by urine in the blood 
was not incurred or aggravated in service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of letters sent to the veteran 
in July 2001, September 2003, December 2004, and October 
2005.  These letters collectively informed the veteran of the 
provisions of the VCAA.  More specifically, the letters 
notified the veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to his appeal, 
but that he had to provide enough information so that VA 
could request the relevant records.  The RO's December 2004 
and October 2005 VCAA letters contain specific requests that 
the veteran send copies of any relevant evidence that he has 
in his possession.  The veteran has not alleged that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in March 1998, as well as supplemental statements of 
the case (SSOCs) in October 1999, July 2004, and November 
2005, in which the veteran and his representative were 
advised of all the pertinent laws and regulations regarding 
his service connection claim for genitourinary disability 
manifested by blood in the urine.  Thus, the Board believes 
that appropriate notice has been given in this case.  
Additionally, the Board notes that a substantial body of 
evidence was developed with respect to the veteran's claim, 
and that the SOC and SSOCs issued by the RO clarified why 
this particular claim was being denied, and of the evidence 
that was lacking.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims folder reflects that the July 2004 SSOC 
and the November 2005 SSOC contained the pertinent language 
from the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Thus, to the extent that the letters 
notifying him of the VCAA may not have technically informed 
the veteran of each element of the VCAA, the veteran was 
nonetheless properly notified of all the provisions of the 
VCAA by the SSOCs dated in July 2004 and November 2005.  For 
these reasons, the Board concludes that the notifications 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial unfavorable AOJ decision that is the basis of this 
appeal was rendered prior to enactment of the VCAA.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The claims folder contains service medical records, VA 
medical evidence from the VA medical center in Augusta, as 
well as relevant private medical evidence from Dr. Dohill, 
Dr. Green, Medical College of Georgia, and the Physicians' 
Health Group.  The veteran was afforded a VA general medical 
examination in March 1997; an examination was scheduled in 
January 2005 in connection with the current claim, however he 
failed to report.  The veteran has not indicated that he has 
any additional evidence to submit.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio v.Principi, 16 Vet. App. 183 (2002).  


Analysis

The veteran asserts that he is entitled to service connection 
for a genitourinary disability manifested by blood in the 
urine, on a direct basis and as secondary to in-service 
exposure to herbicides.

a.  Service Connection Claim - Direct Basis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

VA and private medical evidence confirm that the veteran 
currently has a genitourinary disability, variously diagnosed 
as urinary tract infections, chronic prostatitis, 
epididymitis, and kidney stones; therefore, the first element 
of the veteran's service connection claim is satisfied.  
However, there is no confirmed diagnosis of a genitourinary 
disability in service.  The Board acknowledges an in-service 
diagnosis of "possible renal stone" during service in 
December 1972.  Nevertheless, the veteran's remaining service 
medical records, to include a February 1973 separation 
examination report, are negative for a genitourinary 
disability.  There is also no competent evidence showing that 
the veteran's genitourinary disability is directly related to 
service.  

b.  Service Connection Claim based on exposure to herbicides

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. In this case, the fact that the veteran had service 
in Vietnam is undisputed; his DD-214 indicates that the 
veteran spent approximately 1 year in Vietnam, and therefore 
he is afforded the presumption of Agent Orange exposure while 
serving in Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Board notes that the veteran's genitourinary disability, 
variously diagnosed, is not recognized by the Secretary as 
warranting a presumption of service connection.  38 C.F.R. § 
3.309(e).  Prostate cancer is a disability warranting 
presumptive service connection based on Agent Orange 
exposure, however there is no diagnosis of prostate cancer.  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities, 
including other genitourinary disabilities.  The National 
Academy of Sciences, after reviewing pertinent studies, did 
not feel that the evidence warranted altering its prior 
determination that there was inadequate or insufficient 
evidence of an association between exposure to herbicide 
agents and the subsequent development of any other 
disabilities.  See Notice, 67 Fed. Reg. 42600 (2002).

Moreover, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's 
genitourinary disability is related to Agent Orange exposure.  
The Board acknowledges a May 1998 letter provided by the 
veteran's treating urologist, Dr. Green, in which he stated 
that "[i]t is possible" that the Agent Orange to which the 
veteran was exposed during his Vietnam service "may have 
caused some of his [the veteran's] problems," which include 
prostatitis and hematuria.  Furthermore, according to a 
February 2000 statement by a physician's assistant of the 
Physicians' Health Group, it is noted that the group monitors 
the veteran for "hematuria secondary to exposure to certain 
pesticides."  The group provides the veteran's routine 
health maintenance, to include urine screening, and refers 
the veteran to Dr. Green, when necessary.  The Board finds 
these private statements to be of little probative value.  
Dr. Green's statement that it is "possible" that Agent 
Orange "may have caused" the veteran's genitourinary 
problems merely suggests a possibility and does not indicate 
a 50 percent or greater probability.  Further, Dr. Green and 
the February 2000 physician's assistant did not provide 
supporting rationale.  While the Board may not ignore a 
medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  

Since the veteran's genitourinary disability is not a 
disability recognized by the Secretary, as warranting a 
presumption of service connection based on Agent Orange 
exposure, and the record does not contain an objective 
opinion which indicates a 50 percent probability or greater 
that the veteran's genitourinary disability was caused by 
Agent Orange exposure in Vietnam, the Board finds that the 
veteran's claim for presumptive service connection is also 
not warranted.

The Board notes that an effort was made to obtain a definite 
opinion regarding a possible link between the veteran's 
genitourinary disability and Agent Orange exposure.  The 
veteran, however, failed to report to his scheduled VA 
examination.  When the veteran does not appear for a 
scheduled examination in conjunction with an original claim 
for service connection, the claim will be rated on the 
evidence of record.  38 C.F.R. § 3.655(b) (2005).  The Board 
notes that the duty to assist is not a one-way street.  If a 
veteran wishes help, he/she cannot passively wait for it in 
those circumstances where his/her own actions are essential 
in obtaining the putative evidence.  Wood v. Derwinski, 1 
Vet.App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 
(1993).  The above evidence fails to support the veteran's 
claim for service connection.

While the veteran believes that his genitourinary disability 
is related to his period of military service, to include 
Agent Orange exposure, his opinion as to medical matters is 
without probative value because he, as a layperson, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In summary, the Board concludes that there is no basis to 
establish a link between the veteran's genitourinary 
disability and military service, to include any Agent Orange 
exposure therein.  The preponderance of the evidence is 
against the veteran's service connection claim, and the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a genitourinary 
disability manifested by blood in the urine, on a direct 
basis and as secondary to in-service exposure to herbicides, 
is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


